UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK

 

 

NOVELLA MARIE SWANSON,

Plaintiff, DECISION AND ORDER

Vv. 1:18-CV-00870 EAW

COMMISSIONER OF SOCIAL SECURITY,

Defendant.

 

INTRODUCTION

Represented by counsel, plaintiff Novella Marie Swanson (‘Plaintiff’) brings this
action pursuant to Title XVI of the Social Security Act (the “Act”) seeking review of the
final decision of the Commissioner of Social Security (the “Commissioner,” or
“Defendant”) denying her application for supplemental security income (“SSI”). (Dkt. 1).
This Court has jurisdiction over the matter pursuant to 42 U.S.C. § 405(g).

Presently before the Court are the parties’ cross-motions for judgment on the
pleadings pursuant to Rule 12(c) of the Federal Rules of Civil Procedure. (Dkt. 10; Dkt.
14). For the reasons discussed below, Plaintiff's motion (Dkt. 10) is denied and the

Commissioner’s motion (Dkt. 14) is granted.
BACKGROUND

Plaintiff protectively filed her application for SSI on February 18, 2015. (Dkt. 7 at
15, 108).’ In her application, Plaintiff alleged disability beginning on January 25, 2014,
due to: stroke; mitral valve disorder; psychotic disorder; atherosclerosis aorta; occlusion
cerebral artery with cerebral infraction; hyperlipidemia; hypertension; and borderline
intellectual functioning. (/d. at 109). Plaintiff's application was initially denied on June
2, 2015. (Ud. at 127-30). At Plaintiff's request, a hearing was held on May 15, 2017, in
Buffalo, New York, before administrative law judge (“ALJ”) Stephen Cordovani. (Id. at
37-79). On July 10, 2017, the ALJ issued an unfavorable decision. (Jd. at 12-36). Plaintiff
requested Appeals Council review; her request was denied on June 6, 2018, making the
ALJ’s determination the Commissioner’s final decision. (/d. at 6-11). This action
followed.

LEGAL STANDARD

I. District Court Review

“In reviewing a final decision of the [Social Security Administration (“SSA”)], this
Court is limited to determining whether the SSA’s conclusions were supported by
substantial evidence in the record and were based on a correct legal standard.” Talavera
v. Astrue, 697 F.3d 145, 151 (2d Cir. 2012) (quotation omitted); see also 42 U.S.C.

§ 405(g). The Act holds that a decision by the Commissioner is “conclusive” if it is

 

| When referencing the page number(s) of docket citations in this Decision and Order,

the Court will cite to the CM/ECF-generated page numbers that appear in the upper
righthand corner of each document.
supported by substantial evidence. 42 U.S.C. § 405(g). “Substantial evidence means more
than a mere scintilla. It means such relevant evidence as a reasonable mind might accept
as adequate to support a conclusion.” Moran v. Astrue, 569 F.3d 108, 112 (2d Cir. 2009)
(quotation omitted). It is not the Court’s function to “determine de novo whether [the
claimant] is disabled.” Schaal v. Apfel, 134 F.3d 496, 501 (2d Cir. 1998) (quotation
omitted); see also Wagner v. Sec’y of Health & Human Servs., 906 F.2d 856, 860 (2d Cir.
1990) (holding that review of the Secretary’s decision is not de novo and that the
Secretary’s findings are conclusive if supported by substantial evidence). However, “[{t]he
deferential standard of review for substantial evidence does not apply to the
Commissioner’s conclusions of law.” Byam v. Barnhart, 336 F.3d 172, 179 (2d Cir. 2003)
(citing Townley v. Heckler, 748 F.2d 109, 112 (2d Cir. 1984)).
I. Disability Determination

An ALJ follows a five-step sequential evaluation to determine whether a claimant
is disabled within the meaning of the Act. See Parker v. City of New York, 476 U.S. 467,
470-71 (1986). At step one, the ALJ determines whether the claimant is engaged in
substantial gainful work activity. See 20 C.F.R. § 416.920(b). If so, the claimant is not
disabled. If not, the ALJ proceeds to step two and determines whether the claimant has an
impairment, or combination of impairments, that is “severe” within the meaning of the Act,
in that it imposes significant restrictions on the claimant’s ability to perform basic work
activities. Jd. § 416.920(c). If the claimant does not have a severe impairment or
combination of impairments, the analysis concludes with a finding of “not disabled.” If

the claimant does have at least one severe impairment, the ALJ continues to step three.

-3-
At step three, the ALJ examines whether a claimant’s impairment meets or
medically equals the criteria of a listed impairment in Appendix 1 of Subpart P of
Regulation No. 4 (the “Listings”). Jd. § 416.920(d). Ifthe impairment meets or medically
equals the criteria of a Listing and meets the durational requirement (id. § 416.909), the
claimant is disabled. If not, the ALJ determines the claimant’s residual functional capacity
(“RFC”), which is the ability to perform physical or mental work activities on a sustained
basis, notwithstanding limitations for the collective impairments. See id § 416.920(e).

The ALJ then proceeds to step four and determines whether the claimant’s RFC
permits the claimant to perform the requirements of his or her past relevant work. Id.
§ 416.920(f). Ifthe claimant can perform such requirements, then he or she is not disabled.
If he or she cannot, the analysis proceeds to the fifth and final step, wherein the burden
shifts to the Commissioner to show that the claimant is not disabled. Id. § 416.920(g). To
do so, the Commissioner must present evidence to demonstrate that the claimant “retains a
residual functional capacity to perform alternative substantial gainful work which exists in
the national economy” in light of the claimant’s age, education, and work experience. Rosa
v. Callahan, 168 F.3d 72, 77 (2d Cir. 1999) (quotation omitted).

DISCUSSION
I. The ALJ’s Decision

In determining whether Plaintiff was disabled, the ALJ applied the five-step
sequential evaluation set forth in 20 C.F.R. § 416.920. At step one, the ALJ determined
that Plaintiff had not engaged in substantial gainful work activity since February 18, 2015,

the SSI application filing date. (Dkt. 7 at 17).

-4-
At step two, the ALJ found that Plaintiff suffered from the severe impairments of:
right internal carotid artery occlusion with right middle cerebral artery cerebrovascular
accident with resultant deficits; borderline intellectual functioning; and major depressive
disorder with psychotic features. (/d.). The ALJ also found Plaintiff had been “medically
managed” for: status post stroke; arthritis; sciatica; knee pain; sinusitis; allergic rhinitis;
dermatitis; otitis media; sleep disturbance; insomnia; fatigue; anemia; vitamin deficiencies;
elevated liver enzymes; constipation; abdominal pain; hypertension; hyperlipidemia; chest
pain; mitral valve disorder; atherosclerosis aorta; dyspnea; tobacco use disorder; smoking
cessation; and history of poly-substance abuse. (/d. at 18). The ALJ concluded there was
insufficient “documentation to show these conditions [rose] to the level of a severe
impairment.” (/d.).

At step three, the ALJ found that Plaintiff did not have an impairment or
combination of impairments that met or medically equaled the severity of any Listing.
(d.). In particular, the ALJ considered the requirements of Listings 11.04, 12.02, 12.03,
12.04, 12.05, and 12.06 in reaching his conclusion. (Jd. at 18-21).

Before proceeding to step four, the ALJ determined that Plaintiff retained the REC
to perform a range of light work as defined in 20 C.F.R. § 416.967(b), with the additional

limitations that Plaintiff:

is unable to kneel, crouch, crawl, or climb ladders, ropes, and scaffolds. She
is occasionally able to bend and climb ramps and stairs. [Plaintiff] is unable
to work at unprotected heights, but she is occasionally able to push and pull
with the left, non-dominant arm. [Plaintiff] is occasionally able to handle
and finger with the left hand, but she is unable to engage in overhead work
with the left arm. In addition, [Plaintiff] is able to understand, remember,
and carry out simple instructions and tasks. [Plaintiff’s] work instructions

-5-
must be provided orally or by demonstration, and she is able to work in a
low-stress environment, which is defined as an environment with no
supervisory duties, no independent decision-making required, no strict
production quotas, and minimal changes in work routine and processes.

[Plaintiff] is able to engage in frequent interaction with supervisors, co-
workers, and the public.

(id. at 22). At step four, the ALJ found that Plaintiff was unable to perform any past
relevant work. (/d. at 27).

At step five, the ALJ relied on the testimony of a vocational expert (“VE”) to
conclude that, considering Plaintiff's age, education, work experience, and RFC, there
were jobs that existed in significant numbers in the national economy that Plaintiff could
perform, including the representative occupations of sitting room attendant, ticket taker,
and parking lot cashier. (/d. at 28-29). Accordingly, the ALJ found that Plaintiff was not
disabled as defined in the Act at any time since the date Plaintiff's application for SSI was

filed. (Id. at 29).

Il, The Commissioner’s Determination is Supported by Substantial Evidence and
Free from Legal Error

Plaintiff asks the Court to reverse or, in the alternative, remand this matter to the
Commissioner. Plaintiff argues the ALJ’s RFC assessment is not supported by substantial
evidence because it does not adequately account for Plaintiff’s limitations as identified by
Dr. Rajinder Bajwa and Dr. Janine Ippolito. (Dkt. 10-1 at 13-15). Plaintiff's assertion is
not supported by the record.

In deciding a disability claim, an ALJ is tasked with “weigh[ing] all of the evidence
available to make an RFC finding that [is] consistent with the record as a whole.” Matta

v. Astrue, 508 F. App’x 53, 56 (2d Cir. 2013). An ALJ’s conclusion need not “perfectly

-6-
correspond with any of the opinions of medical sources cited in his decision.” Jd.
However, an ALJ is not a medical professional, and “is not qualified to assess a claimant’s
RFC on the basis of bare medical findings.” Ortiz v. Colvin, 298 F. Supp. 3d 581, 586

(W.D.N.Y. 2018) (quotation omitted). In other words:

An ALJ is prohibited from “playing doctor” in the sense that “an ALJ may
not substitute his own judgment for competent medical opinion.” This rule
is most often employed in the context of the RFC determination when the
claimant argues either that the RFC is not supported by substantial evidence

or that the ALJ has erred by failing to develop the record with a medical
opinion in the RFC.

Quinto v. Berryhill, No. 3:17-cv-00024, 2017 WL 6017931, at *12 (D. Conn. Dec. 1, 2017)
(citations omitted). “[A]s a result[,] an ALJ’s determination of RFC without a medical
advisor’s assessment is not supported by substantial evidence.” Dennis v. Colvin, 195 F.
Supp. 3d 469, 474 (W.D.N.Y. 2016) (quotation and citation omitted).

In assessing Plaintiff's RFC, the ALJ gave “significant weight” to the opinions of
Dr. Ippolito due to her expertise and the opinion’s relative consistency with the overall
evidence, and of Dr. Bajwa “due to his expertise, his treating relationship with the claimant,
and the relative consistency of his opinions with each other” and with the overall evidence.
(Id. at 26-27). The ALJ’s RFC assessment, in relevant part, provides:

[Plaintiff] is able to understand, remember, and carry out simple instructions

and tasks. [Plaintiff's] work instructions must be provided orally or by

demonstration, and she is able to work in a low-stress environment, which is

defined as an environment with no supervisory duties, no independent

decision-making required, no strict production quotas, and minimal changes

in work routine and processes. [Plaintiff] is able to engage in frequent
interaction with supervisors, co-workers, and the public.

(Id. at 22).
The RFC assessment is adequately supported by the record, and it is clear to the
Court how the ALJ arrived at the assessed RFC. For example, the RFC assessment limits
Plaintiff to work with simple tasks and minimal changes in work routine and processes.
This limitation sufficiently accounts for Dr. Bajwa’s opinion that Plaintiff was moderately
limited in the ability to understand, remember, carry out instructions, and maintain
attention and concentration, and was markedly limited in the ability to function at a
consistent pace. See Broadbent v. Saul, No. 3:18-cv-02127(WIG), 2019 WL 4295328, at
*5 (D. Conn. Sept. 11, 2019) (RFC limiting the plaintiff to simple tasks sufficiently
accounted for the plaintiffs “difficulties with concentration, persistence, and pace”);
Williams v. Colvin, 98 F. Supp. 3d 614, 633 (W.D.N.Y. 2015) (RFC limiting the plaintiff
to simple tasks was consistent with medical opinions that the plaintiff “had mild to
moderate limitations with regard to concentration, persistence, or pace”).

Additionally, the RFC limits Plaintiff to work in a “low-stress environment, which
is defined as an environment with no supervisory duties, no independent decision-making
required, no strict production quotas and minimal changes in work routine and processes.”
(Dkt. 7 at 22). This limitation adequately accounts for Dr. Ippolito’s opinion that Plaintiff
was markedly limited in dealing with stress. See Uplinger v. Berryhill, No. 18-CV-481-
HKS, 2019 WL 4673437, at *7 (W.D.N.Y. Sept. 25, 2019) (ALJ’s RFC assessment
appropriately incorporated the plaintiffs marked limitations in dealing with stress where
the plaintiff was limited “to work in a low stress environment reflected by simple
instructions and tasks, with no supervisory duties, no independent decision-making, no

strict production quotas, and minimal changes in work routine and processes”); Miller v.

-8-
Berryhill, No. 6:16-cv-06467(MAT), 2017 WL 4173357, at *6 (W.D.N.Y. Sept. 20, 2017)
(ALJ’s RFC assessment appropriately accounted for the plaintiff's marked limitations in
dealing with stress where the plaintiff was limited, in part, to unskilled work “that does not
require her to meet hourly production rates, such [as] machine-driven assembly-line work,”
and work “involv[ing] only occasional changes in the work environment, that require her
to make only occasional work-related decisions and judgments”). Further, the RFC
assessment limiting Plaintiff to work with no supervisory duties and no independent
decision-making also sufficiently accounted for Dr. Ippolito’s opinion that Plaintiff was
moderately limited in making appropriate decisions.

Plaintiff also argues the ALJ’s RFC assessment is unsupported by substantial
evidence because it did not include time off-task. (Dkt. 10-1 at 14-15). Plaintiff cites the
VE’s testimony that an employer would terminate a worker at the unskilled level of work
“who is off-task 15 percent or more of the day,” and summarily argues [Plaintiff's]
“marked inability to function in a work setting along with the moderate limitation to
maintain attention and concentration” “will no doubt limit [her] ability to stay on-task
throughout the workday and workweek.” (Jd.). However, there is no medical opinion or
other evidence in the record to suggest that Plaintiff’s limitations would cause Plaintiff to
be off-task 15 percent or more of the day. As such, Plaintiffs argument is wholly
speculative. Cf Melisa G. v. Berryhill, No. 3:18-CV-508 (DJS), 2019 WL 2502726, at *5

(N.D.N.Y. June 17, 2019) (upholding ALJ’s determination that opinion regarding
Plaintiff's need for off-task time was speculative where it was unsupported by the medical

record).

Ultimately, it is Plaintiff's burden to prove a more restrictive RFC than the RFC
assessed by the ALJ. See Smith v. Berryhill, 740 F. App’x 721, 726 (2d Cir. 2018). The
ALJ reasonably concluded that Plaintiff failed to meet her burden in this case. As discussed
above, when assessing the RFC, the ALJ’s conclusion need not “perfectly correspond with
any of the opinions of the medical sources cited in his decision.” Matta, 508 F. App’x at
56. The RFC assessment in this case is consistent with the limitations identified by Dr.
Bajwa and Dr. Ippolito and, thus, the RFC assessment is supported by substantial evidence.
Accordingly, neither reversal nor remand is warranted.

CONCLUSION

For the foregoing reasons, the Commissioner’s motion for judgment on the
pleadings (Dkt. 14) is granted and Plaintiff's motion for judgment on the pleadings
(Dkt. 10) is denied. The Clerk of Court is directed to enter judgment and close this case.

SO ORDERED.

     

 

  
   

ELIZABETH WOLFORD

Uni tates District Judge

Dated: January 21, 2020
Rochester, New York

-10-
